Citation Nr: 1045109	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1976 to September 1976. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a determination of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) Regional 
Office (RO), dated in September 2005. 

In July 2008, the Veteran requested that his Board hearing for 
June 2008 be postponed.  Another hearing was scheduled in June 
2010, however the Veteran cancelled the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In July 2001, a letter from the Gray's Harbor County Sheriff's 
Department shows the Veteran was serving a 90 day sentence for 
the felony charge of attempting to elude police.  In a letter in 
March 2004, the RO informed the Veteran that law enforcement 
authorities advised VA that he had an outstanding warrant and was 
a fugitive felon.  In August 2004, a FFP-4 VA Feedback Form shows 
the warrant date was November 19, 2001, and indicated that the 
offense was flight escape.  In August 2004, the RO terminated the 
Veteran's benefits, effective December 27, 2001.  In September 
2004, a letter from the State of Washington Department of 
Correction shows the warrant was cancelled on September 14, 2004.  
In October 2004, the Veteran's benefits were restored effective 
September 14, 2004.  In September 2005, the Committee on Waivers 
and Compromises denied the Veteran's request for waiver of debt 
in the amount of $73, 619.92.  




As it is not clear whether the warrant was for a conviction of a 
felony or that the warrant was issued for violation of a 
condition of probation or of parole imposed for a conviction of a 
felony, further evidentiary development is needed. 

Also an audit of the indebtedness is needed as the amount of VA 
benefits overpaid cannot be determined from the Committee's 
decision or from the statement of the case.    

Lastly, in June 2010, the Veteran offered a compromise, that is, 
that VA only recoup the amount currently withheld and waive the 
remainder of the recovery of the indebtedness.  As this matter 
has not been address by the Committee on Waivers and Compromises, 
further procedural development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain Washington state court records 
documenting either the Veteran's conviction 
of a felony or a copy of the warrant for 
violation of a condition of probation or of 
parole imposed for a conviction of a felony 
and, if so,  whether the violation of 
probation or parole is itself a felony.

2.  Prepare an audit of the indebtedness, 
clearly setting forth the period of the 
overpayment and the calculations to determine 
the amount of the indebtedness.  The total 
amount of the overpayment should be 
indicated.  

3.  Ask the Veteran for a current financial 
report, VA Form 5655.





4.  Refer the Veteran's offer of compromise, 
that is, limited the recoupment to the amount 
already withheld by VA and waive the 
remainder of the indebtedness, to a Committee 
on Waivers and Compromises.  

5.  Following completion of the above, 
adjudicate the claim for waiver of recovery 
of an overpayment of VA compensation.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


